DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 09/27/2022.  Therefore, Claims 1-8 and 10 are pending and have been addressed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-8 and 10 in the reply filed on 9/27/2022 is acknowledged. The traversal is on the ground(s) that “Applicants respectfully submit that: all groups of claims are properly presented in the same application; undue diverse searching would not be required; and all claims should be examined together. Accordingly, examination of the claims of Groups II - VI, in addition to the claims of Group I, would place no additional "serious" burden on the Examiner as examination of the claims of Groups II - VI would not require undue diverse searching beyond that which would be necessary for examination of the claims of Group I.” This is not found persuasive because the restriction is based off multiple inventions in the claims and not whether if it's a burden to search but that they are patently distinct. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections – 35 USC §101

2.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8 and 10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
4.	Regarding Step 1, claim 1 is directed toward a computer-implemented method, (i.e., an act or step, or a series of acts or steps). Claim 7 is directed toward a system, (i.e., a machine consisting of parts, or of certain devices and combination of devices). Claim 8 is directed toward a non-transitory computer-readable storage medium (i.e., an article that is given a new form, quality, property, or combination through man-made or artificial means). Thus, the claims fall within one of the four statutory categories as required by step one. 
5.	Regarding independent claims 1, 7, & 8 the italicized limitations emphasized below correspond to the abstract ideas of the claimed invention: 
“providing…to a machine learning model, input data for a student, wherein the input data comprises course data;”, “receiving…from the machine learning model a prediction output, wherein the prediction output regards courses not taken by the student;”, and “generating…using the prediction output, one or more possible class schedules for the student.”
The limitations above demonstrate, independent claims are directed toward the abstract idea of analyzing student data, predicting courses not taken by the student and generating possible class schedules for the student which encompasses mathematical concepts (i.e., mathematical formulas or equations, mathematical relationships, mathematical calculations) but for the recitation of generic computer components. That is, other than reciting “by a computing system”, nothing in the claim precludes these steps from falling within mathematical concepts groupings enumerated in MPEP 2106.04(a)(2).
Under the broadest reasonable interpretation, the steps of “providing”, “receiving”, and “generating” in the context of this claim encompass mathematical relationships (i.e., a machine learning model) or an act of calculating using mathematical methods to determine a variable, (i.e., predicting courses not taken by the student and generating possible class schedules for the student). That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. Thus, claims 1, 7 & 8 recite an abstract idea.
6.	Regarding Step 2A [prong 2], independent claims include the following additional elements which do not amount to a practical application: “by a computing system”, “at least one processor”, “a memory” – see claims 1 & 7, “a non-transitory computer readable medium”, – see claim 8 amounts to the words apply it with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “by a computing system”, “at least one processor”, “a memory” – see claims 1 & 7, “a non-transitory computer readable medium”, – see claim 8 are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claims are not eligible at Step 2B.
8.	Dependent claims 2-6 and 10 merely add additional embellishments of the abstract idea of independent claims 1, 7, & 8 respectively, for example, claim 2 recites “wherein the input data comprises one or more of data regarding courses taken by the student, or data regarding grades achieved by the student”, claim 3 recites “wherein the prediction output comprises grade predictions for the courses not taken by the student, claim 4 recites “determining, by the computing system, course requirements for the student; and selecting, by the computing system, using the prediction output, for each of one or more courses specified by the course requirements, at least one course at which the student is likely to succeed.”, claim 5 recites “wherein said generating the possible class schedules for the student comprises utilizing, by the computing system, one or more of epsilon support vector regression or a regression tree.”, claim 6 recites “wherein the machine learning model is an autoencoder”, claim 10 recites “wherein the machine learning model is a decision tree classifier” serves to describe the data/information necessary to carry out the judicial exception and merely narrow how the judicial exception may be performed, however, none of these limitations integrate the abstract idea into a practical application or provide an inventive concept.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Refila (US 2020/0134759 A1).
With respect to claims 1, 7, and 8, Refila discloses
a computer-implemented method (¶ 0025: discloses techniques for leveraging machine learning to provide contextual student guidance.  The platform may provide automated guidance to students based on what actions are most likely to lead to an optimal outcome.), a system (¶ 0132, 0136), a non-transitory computer-readable storage medium (¶ 0132, 0136), comprising: 
providing, by a computing system, to a machine learning model, input data for a student (¶ 0027, 0042, 0044: discloses receive a set of inputs from student information), wherein the input data comprises course data (¶ 0027, 0034-0035, 0042, 0044: discloses a set of inputs such as student profile information, student actions, and/or other student data…academic data 102 includes information about a student’s prior or current courses.); 
receiving, by the computing system, from the machine learning model a prediction output (¶ 0027, 0045: discloses machine learning models may be predictive and/or prescriptive. Predictive models may be trained to predict the likelihood of outcomes given a current state of a student.), wherein the prediction output regards courses not taken by the student (¶ 0028, 0041-0042, 0084: discloses the system may recommend actions that the student has not yet taken and generate student plans that are predictive of optimal outcomes.); and 
generating, by the computing system, using the prediction output, one or more possible class schedules for the student. (¶ 0025, 0028, 0041-0042, 0106: discloses leveraging machine learning to provide student guidance…the system may recommend certain class schedules that are most likely to lead to academic and/or career success. An interface may include a recommendation to register for a particular class predicted to optimize a student outcome and provide a registration link for the class.)

With respect to claim 2, Refila discloses the computer-implemented method of claim 1, 
wherein the input data comprises one or more of data regarding courses taken by the student, or data regarding grades achieved by the student. (¶ 0027, 0034-0035, 0042, 0044: discloses a set of inputs such as student profile information, student actions, and/or other student data…academic data 102 includes information about a student’s prior or current courses, grade point averages, individual grades, etc.)

With respect to claim 3, Refila discloses the computer-implemented method of claim 1, 
wherein the prediction output comprises grade predictions for the courses not taken by the student. (¶ 0028, 0041-0042, 0045, 0084: discloses the predictive model may predict grades and/or any other student outcome…generates predictions for future examples where the student outcomes are not yet known.)

With respect to claim 4, Refila discloses the computer-implemented method of claim 1, further comprising:
determining, by the computing system, course requirements for the student (¶ 0041: discloses the system 100 includes student plan manager 120 which comprises logic for tracking and optimizing student plans. For example, the student plan manager may track current or projected values for the student’s course requirements, course schedule.); and 
selecting, by the computing system, using the prediction output, for each of one or more courses specified by the course requirements, at least one course at which the student is likely to succeed. (¶ 0028: discloses the system may recommend certain class schedules that are most likely to lead to academic and/or career success.)

With respect to claim 5, Refila discloses the computer-implemented method of claim 1, 
wherein said generating the possible class schedules for the student comprises utilizing, by the computing system, one or more of epsilon support vector regression (¶ 0070: discloses support vector) or a regression tree. (¶ 0046, 0069, 0070, 0072: discloses decision trees, random forest, regression models, etc.)

With respect to claim 10, Refila discloses the computer-implemented method of claim 1, 
wherein the machine learning model is a decision tree classifier. (¶ 0046, 0069, 0070, 0072: discloses decision trees, random forest, regression models, etc.)

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Refila (US 2020/0134759 A1) in view of “Collaborative Stacked Denoising Auto-Encoders for Refining Student Performance Data”, hereinafter, “Reference A”.

With respect to claim 6, Refila does not explicitly disclose the computer-implemented method of claim 1, 
However, Reference A discloses:
wherein the machine learning model is an autoencoder. (abstract, pgs. 1-2: discloses uncovering precise student performance data without noise is a difficult task. In order to solve this problem, the paper proposes a method-based auto-encoder to refine student response data, which can obtain response data without noise.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning model of Refila to include an autoencoder, as disclosed by Reference A to achieve the claimed invention. As disclosed in Reference A, the motivation for the combination would have been to discover skills of students for predicting their performance and to formulate personalized remedy recommendations. (abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Snyder (US 2004/0009461 A1 – ¶ 0002 - The present invention relates in general to the field of educational scheduling software. In particular, it preferably comprises a novel system for flexibly and dynamically allocating students to classes and for producing teaching and class schedules. In a preferred embodiment, the present invention enables educational institutions to be administered more efficiently, and has far-reaching effects in improving the quality of the teaching and learning that take place in educational institutions.)
Lathrop (US 2020/0074874 A1 – abstract - Systems and methods of the present invention provide for one or more machine learning models configured to generate one or more student outcome predictions, such as whether a student will correctly respond to items of an assessment or will pass the assessment, based on monitored student activity and associated parameters. Inputs to the machine learning models may include outputs of other predictive models, such as an item response theory model and a short-term prediction model. The machine learning models may output a student outcome prediction vector containing student outcome predictions for each uncompleted item of an assessment being delivered to a student in real-time. Remediation activities may be recommended to or automatically initiated for the student based on the student outcome predictions.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629